Citation Nr: 1742452	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for recurrent headaches as a residual of an in-service head injury (hereafter "headaches") and assigned an initial noncompensable disability rating.  The Veteran disagreed with the initial noncompensable disability rating.  The Veteran appeared and testified before a hearing at the RO in March 2007 and, thereafter, the RO increased the disability rating assigned to 30 percent effective in April 2007.  Thereafter the Veteran disagreed with the effective date of the increase to 30 percent and appealed that as well. In May 2008, the Veteran again appeared and testified at a hearing before the RO on his claim relating to his service-connected headaches.  Thereafter his claim was certified to the Board.

In December 2009, April 2011 and August 2012, the Veteran's claims were remanded by the Board for additional development.  In June 2013, the Board issued a decision denying an initial disability rating in excess of 30 percent for the Veteran's service-connected headaches.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  By order dated in February 2014, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR).

In July 2014, the Board issued a new decision granting an increase to 50 percent for the Veteran's headaches for the entire appeal period.  The Veteran appealed that decision to the Court.  By order dated in March 2015, in accordance with a Joint Motion for Partial Remand (JMPR), the Court did not disturb the Board's grant of a 50 percent disability rating, but remanded for the Board to consider the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a TDIU is an element of an appeal of an initial rating).  In a June 2015 decision, the Board denied entitlement to a TDIU; however, in doing so, the Board did not limit the issue to a Rice TDIU (in other words, limited to consideration of whether unemployability was due to the service-connected headaches alone) but considered whether a TDIU was warranted due to all the Veteran's service-connected disabilities.  The Veteran again appealed to the Court.  By memorandum decision issued in September 2016, the Court vacated the Board's decision and remanded back to the Board. 

In March 2017, the Veteran submitted a new VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In July 2017, the Veteran's attorney submitted a new statement in support of the Veteran's claim along with the submission of evidence (new and duplicative evidence including the March 2017 VA Form 21-8940) along with a waiver of consideration of the Agency of Original Jurisdiction (AOJ) of the new evidence submitted.  The Board also notes that, in February 2016, the Veteran underwent VA examination related to his service-connected PTSD that was not previously considered by the AOJ in considering his claim for a TDIU, which is not covered by the attorney's waiver.  However, given the grant herein, the Board finds no prejudice to the Veteran in considering any new evidence not previously considered by the AOJ.  See 38 C.F.R. § 20.1304 (c).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he is unable to obtain and sustain a substantially gainful occupation due to his service-connected PTSD and headaches.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the present case, the Veteran's appeal began with him seeking a higher disability rating for his service-connected headaches after the initial noncompensable disability rating was assigned in the September 2005 rating decision that granted service connection.  Eventually the Veteran's was granted the maximum schedular disability rating for his headaches by the Board for the entire appeal period in a July 2014 decision.  In that decision, the Board did not specifically address the issue of entitlement to a TDIU although the Veteran, via his attorney, specifically raised the issue in a post-certification brief and new evidence that was submitted with a waiver of AOJ consideration.  The Veteran appealed that decision to the Court.  The parties entered into a JMPR agreeing that remand of the Veteran's claim was warranted as "the Board failed to adequately address the reasonably raised issue of a total disability rating based upon individual unemployability (TDIU).  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993); Rice v. Shinseki, 22 Vet. App. 447, 454 (2009)."  Thus, the type of claim that was remanded by the Court was a Rice TDIU that is a component of the initial increased rating claim for service-connected headaches that was previously on appeal and, therefore, consideration of TDIU should have been exclusively limited to whether that disability caused the Veteran to be unable to obtain and sustain a substantially gainful occupation.

However, in the June 2015 decision in which the Board denied entitlement to a TDIU, the Board adjudicated the claim as if it were a "traditional TDIU" claim.  A "traditional TDIU" claim considers whether a veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  Such a claim requires the submission of a VA Form 21-8940.  The Board acknowledges that the Veteran had submitted VA Form 21-8940s back in May 2010 and April 2011.  However, the RO had denied entitlement a traditional TDIU in an April 2012 rating decision, which the Veteran did not appeal.  Thus, in June 2015, the issue of a "traditional TDIU" had not been raised and a proper VA Form 21-8940 had been received for consideration of a "traditional TDIU" on appeal at that time.

Nevertheless, at this time, the Board's June 2015 decision has been issued and the Veteran appealed that decision to the Court.  The Court has remanded the Veteran's appeal back to the Board pursuant to a Memorandum Decision.  Essentially the Court found the Board provided inadequate reasons and bases on two matters:  (1) in finding that the Veteran's post-retirement employment did not constitute marginal employment; and (2) in the reasons it relied on the December 2011 examinations.  The Court found implicit in the Board's reasoning was the finding that the Veteran's post-retirement job history rises above mere "marginal employment" and thus he earns wages above the poverty level.  The Court noted that the vocational expert's May 2014 vocation report shows none of the full time work the Veteran's secured after 2001 lasted more than 4 months and that his substitute teacher position was only part time.  With respect to the 2011 examinations, the Court found that the statement by the December 2011 PTSD VA examiner that the Veteran's symptoms were "not severe enough to interfere with gainful employment" because of his lengthy career in education and the fact that after retirement "he substitute taught for eight more years" was flawed because there was no discussion of whether the hours and frequency of this work changed after the Veteran retired or whether those changes in work history were in any way the result of his disabilities.  Clearly the Court did not take exception with the Board's error in considering all the Veteran's service-connected disabilities rather than just his service-connected headaches.  Moreover, the Court's remand reasons include development relating to other service-connected disabilities than the Veteran's headaches  

Hence, the Board finds that the law of the case requires that it continue to evaluate this case as a "traditional TDIU" claim despite the initial Court remand that sent it to the Board as a Rice TDIU.  Under the doctrine of "law of the case," questions settled on a former appeal of the same case are no longer open for review.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for three disabilities - headaches, evaluated as 50 percent disabling from August 2004; PTSD, evaluated as 30 percent from November 2004 and 50 percent from August 2008; and bilateral constant tinnitus, rated 10 percent from August 2004.  His combined disability rating was initial 60 percent effective August 2004, but increased to 70 percent in November 2004 when service connection for PTSD was established and then increased again to 80 percent in August 2008 when the 50 percent disability rating was assigned for PTSD.  Thus, the Veteran has met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) since November 2004, when he had a single disability rating of at least 40 percent with a combined disability rating of 70 percent.  

Nevertheless, in order to be entitled to a TDIU, the evidence must still show that the Veteran had been unable to pursue a substantially gainful occupation due to his service-connected disabilities, either singularly or in combination with each other.  Furthermore, if such is shown before the 70 percent combined disability rating was established in November 2004, consideration of an extra-schedular TDIU is warranted.  38 C.F.R. § 4.16(b).    

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After considering all the evidence of record, the Board finds that there is positive and negative evidence such that the evidence is in equipoise.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he has been unable to continue to work since he retired in 2001 because of his service-connected disabilities.  He relates that he has not held a full-time job since he retired in 2001 and, although he has held several part-time or temporary jobs since, anxiety has remained a factor, presumably from his service-connected PTSD.  See April 2011 Correspondence.  Although the Veteran has made statements that his service-connected headaches and tinnitus affect his working, he has specifically contended that it is his service-connected PTSD that is the main reason why he cannot work, because he cannot stand being around people for long periods of time.  See July 2013 VA 21-4138.  In an April 2014 affidavit, he essentially argued that, because of his PTSD, he gets occasionally irritable with people (once a week), has nightmares, rare flashbacks (about once a month), isolates himself because crowds and being around others bothers him, feels guilt and hopelessness, but that most of these symptoms mainly occur when he is in stressful situations.  With regard to his headaches, he states he has them on average three to five times a week, but there are times he can go a month without a headache.  The severity of the headaches varies and sometimes they cause him to get sick to his stomach causing him to vomit, have dizziness, difficulties with concentration and focus, and he makes impulsive decisions.  He takes aspirin or Excedrin for them, which only works sometimes.  Sometimes he has to sleep off his symptoms and afterwards he feels hungover.  As for his service-connected tinnitus, he stated he cannot hear whispering or low voices, people need to talk loud to him, and the ringing in his ears makes it hard for him to hear.

In support of his claim, the Veteran has submitted two reports from a vocational expert in which he conducted an employability evaluation of the Veteran based on his service-connected disabilities.  The first report is dated in May 2014 and provides the opinion that it is as least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation, which progressed to this level during the year of 2008.  The vocational expert did not give a specific time in 2008, but did note that the Veteran's last employment was during the Spring of 2008 as a High School Principal, which position he held for four months (the record shows the Veteran was employed until May 31, 2008).  The report notes that the Veteran reported "that this was a learning experience in that he then realized that he was no longer able to engage in any form of work."  Other work history noted was the Veteran's retirement in June 2001 with a short term (four month) position in 2002 as an Educational Consultant, a substitute high school teacher from 2003 to 2004, a short term (three month) position as an In-School Suspension Supervisor in either 2004 or 2005, and then the position of High School Principal during the Spring Semester of 2008.  

In addition to reviewing his work history, the vocational expert reviewed the Veteran's medical records and other evidence in his claims file, such as lay statements and hearing testimony, as well as conducted an interview with the Veteran.  In discussing his rationale for his opinion, the vocational expert first started off by excluding the Veteran from continuing employment in his past relevant work by finding that the General Education Development levels and Temperaments required of the job suggests the Veteran's capacities within these areas were eroded as a result of his service-connected disabilities.  He then found that the Veteran's cognitive/emotional limitations impacting his ability to concentrate, make judgments, and deal appropriately with others would limit him to unskilled employment options at best.  He stated that, in consideration of the Veteran's limitations, which include auditory limitations, such jobs would have to be further limited to avoid working with the public or in tandem or with a team.  Finally, because the Veteran's symptoms/issues include withdrawal, misdirected anger, inability to get along with others, lack of trust, impaired judgment, anxiety, poor memory, hypervigilance, low tolerance, and impaired concentration, the vocational expert ruled out unskilled jobs that may require the operation of dangerous tools and equipment, interacting with the general public, jobs requiring the understanding of simple directions or limited step tasks, as well as jobs requiring interacting appropriately with others.  Thus, essentially, he precluded even unskilled occupations as vocational options for the Veteran.  The expert further found that, given the Veteran's expected rate of absenteeism due to his service-connected headaches, one to three days per month, this would be unacceptable to most employers in the unskilled workforce and would lead to termination.  He also noted that the Veteran's GAF scores as seen in the VA treatment records from 2007 to 2008 were inconsistent with sustaining gainful employment as they were mostly 45 during this relevant time frame.  

In July 2017, the Veteran's attorney submitted a new report dated in June 2017 by this vocational expert in which he provides a revised opinion based upon new evidence, which includes the March 2017 new VA 21-8940, the Veteran's Social Security Earnings Statement, additional treatment notes, and a February 2016 VA PTSD examination report.  The vocational expert continues his prior opinion as to the Veteran's employability but revises it insofar as the date he finds the onset of when he became unemployable.  Instead of 2008, in this new report, the vocational expert opines that the Veteran became unable to obtain and sustain substantially gainful occupation in the year of 2001 despite his having returned to the workforce thereafter.  He stated that, given the new information relating to the Veteran's employment history he was provided on the new VA Form 21-8940, which shows the Veteran only worked for four months in 2005 and four months in 2008, (but actually he worked five months in 2008 as it was from January 2nd to May 31st  and despite the Social Security Earning Statement showing he earned wages in 2002 and 2006 which the Veteran did not account for) and other new records, it is clear that the Veteran has been unable to secure and follow substantially gainful employment since the year 2001.  He stated that, although the Veteran was intermittently able to return to the workforce in 2005 and 2008, his positions allowed for accommodations.  These accommodations, including the ability to take time off, withdraw from his required work schedule, and work on an intermittent basis, were the reasons why he was able to work for the intermittent periods in which he did remain employed.  However, even with accommodations, he was not able to sustain any employment from the year 2001 forward.  

In contrast, VA examinations were conducted in August 2005, April 2007, November 2008, April 2010, December 2011, November 2012 and February 2016 relevant to the Veteran's claim.  These examinations do not indicate that the Veteran's service-connected disabilities cause him to be unable to obtain or sustain a substantially gainful occupation either individually or in concert.  

On Initial PTSD evaluation in August 2005, the examiner noted the Veteran reported a history of stable occupational and social functioning since Vietnam as he worked in the field of education for 29 years and advanced to a position of assistant superintendent. However, he reported strain in performing his job due to intrusive Vietnam memories, loss of trust, and anxiety about public speaking and social interaction.  It was not noted that the Veteran reported having any employment since his retirement.  Rather he stated that he tries to keep busy with household projects, but has difficulty finishing what he starts.  The assessment was the Veteran met the DSM-IV criteria for a diagnosis of PTSD, which the examiner assessed to be of mild to moderate in severity, and major depressive disorder of mild severity secondary to feelings of survivor guilt and helplessness regarding deaths he experienced in Vietnam.  The examiner noted that these symptoms have increased in frequency and severity since the Veteran's retirement in 2001.  The examiner assigned a Global Assessment of Functioning (GAF) score of 70.  

On PTSD examination in November 2008, the examiner assessed a GAF score of 50 stating that the Veteran's PTSD was definitely worse than previously measured and she was in general agreement with his recent GAF's and evaluations seen in the treatment records.  

In December 2011, the PTSD examiner assigned a GAF score of 55 and opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  He further remarked that the Veteran's symptoms are not severe enough to interfere with gainful employment, as the Veteran had a long and successful career in education and was not terminated, but retired willingly, then substitute taught for eight more years.  

Finally, in February 2016, the Veteran underwent a new examination for his PTSD.  The examiner again opined that his PTSD symptoms caused only occupational and social impairment with reduced reliability and productivity.  The examiner remarked that, a "review of the Veteran's records - and today's examination - suggests he's been competent and effective in his life's work as a teacher, coach, and school administrator; and that he's had a generally positive family life with routinely appropriate social and behavioral interactions with others.  This competency has masked some of the deeply-felt grief he's struggled with over the years, related to his service as a combat medic in Vietnam.  Others may not always appreciate how hard he has to work to keep functioning at the level he has. Nevertheless, he HAS functioned at that level, and continues to do so. And it is the assessment of claimants' functional level that is the heart and purpose of the Compensation and Pension process."  (Emphasis in original.)  

As for his service-connected headaches, the Veteran underwent examinations in August 2005, April 2007, April 2010, June 2010, December 2011 and November 2012.  For the examinations conducted in August 2005 through June 2010, except for notating the frequency and severity of the Veteran's headaches and associated symptoms, the VA examiners did not notate any functional impact or impairment in work or daily activities.  The examiners who conducted the December 2011 and November 2012 examiners notated that the Veteran's headaches did not impact his ability to work.

With regard to service-connected tinnitus, in August 2005, an Ear Disease examiner opined that the Veteran's tinnitus did not adversely affect his employment.  On Audiology examination in December 2011, the examiner noted regarding functional impact that Veteran reported that his tinnitus is very irritating, especially in quiet environments, and he has to use background noise, such as a television, to mask it so that he can sleep at night.  

Furthermore, the Board finds that the VA treatment records relating to the Veteran's PTSD appear to indicate the Veteran's definitely had a decrease in functioning and his treating physicians may have had a different viewpoint on the effect his PTSD had on his functioning.  The Veteran was diagnosed by VA Mental Health in November 2004 to have PTSD and a GAF score of 65 was assigned.  He was noted to have long standing symptoms but recent exacerbation in the past year with a good support system and good prognosis; no previous treatment and good insight and judgment.  The Veteran started in group therapy in August 2006.  Starting in August 2006, the licensed social worker running the group began lowering the GAF scores given for the Veteran's PTSD, assigning a score of 60 in August 2006, 55 in September 2006, 50 in October 2006 and finally a 45 in December 2006.  However, in July and December of 2006, the Veteran's treating psychiatrist evaluated the Veteran and did not diagnose him to have PTSD stating he only had symptoms thereof and only diagnosed him to have major depressive disorder.  He assigned GAF scores of 65 and 60, respectively.  

However, in March 2007, the Veteran was seen for a PTSD assessment by a different psychiatrist and it was noted that "[h]is profile continues to be consistent with the diagnosis of PTSD.  In addition, after review of his medical record including his compensation and pension examination for PTSD in August of 2005, there appears to be a marked change of functioning for this veteran.  His course appears to be that of deterioration marked by increasing posttraumatic stress symptoms, and such symptoms have culminated in significant disruption in social and occupational functioning."  A GAF score of 45 was assigned (or continued from that assigned by the licensed social worker running the Veteran's PTSD Group).  However, in June 2007, the Veteran saw his regular psychiatrist again who continued a diagnosis of major depressive disorder and assigned a GAF score of 55.  In contrast, the PTSD Group therapist continued to diagnose the Veteran to have chronic PTSD and generally assigned a GAF score of 45, but went as low as 40 once in September 2007.  However, the Board notes that there is no explanation provided by for the reasons for assigning the GAF scores and it is not apparent from the comments made.  

In May 2008, just weeks before his last job as a substitute High School Principal was to be over, the Veteran was seen in Mental Health complaining that he was "stressed from substitute teaching" with increased anxiety while at school and getting irritable.  A GAF score of 45 was assigned.  He was given a one month prescription of an anti-anxiety medication to help him but otherwise his medications were continued.  In October 2008, he reported he was doing better now that he had stopped the substitute teaching.  A GAF score of 50 was assigned.  

Subsequently, the VA treatment records show the Veteran did not have any further individual visits with his treating psychiatrist but he has continued to attend the PTSD Group therapy.  The Veteran did, however, have a couple of individual visits with his group therapist after the death of his son in 2014.  His GAF scores assigned by the PTSD Group therapist have remained at 45.  In November 2013, this provider completed a summary of the Veteran's treatment at his request.  She stated that the Veteran joined her support group in August 2006, and that his "functioning has deteriorated steadily since his initial evaluation in 2004. Throughout his working life, Veteran has relied on severe avoidant symptoms to allow himself to function. This has negatively impacted his family and social life.  Treatment has eroded his capacity to avoid, and he has experienced increased intrusion symptoms over time.  In addition, health stressors and chronic pain have helped to erode his ability to maintain his avoidance."  Furthermore, she stated that "[h]is symptoms are severe, and in this writer's opinion, interfere significantly with his functioning in all spheres of life."
	
With regard to the Veteran's educational and work history, the record shows that the Veteran has reported going to college after he left the service and obtaining a Master's degree in education.  Thereafter, he worked for 29 years in education and retired in June 2001 from the position of Assistant Superintendent.  Subsequent to 2001, the Veteran's Social Security Earnings statement shows he had earned income as followings:  $6,464 in 2002, $0 in 2003, $0 in 2004, $16,242 in 2005, $6,080 in 2006, $0 in 2007, $31,808 in 2008, $13,851 in 2009, $6,757 in 2010 and $0 in 2011 and each subsequent year.  

The Veteran's work history since 2001 as reported to VA has been inconsistent but the Board feels it is able to piece it together from the evidence it has.  It is clear that, in 2002, he worked as a consultant for a school system (as reported on the April 2011 VA 21-8940 and in the May 2014 vocational expert's report).  Also clear is that the Veteran worked from January 2, 2008 to May 31, 2008 as a substitute High School Principal.  Unfortunately, what the Veteran worked in between these two jobs is murky.  The Veteran reported to the vocational expert in May 2014 working from 2003 to 2004 as a substitute teacher filling in during the Spring semester for a high school teacher who had a heart attack.  He also reported working in either 2004 or 2005 as an In-School Suspension Supervisor.  On the new VA Form 21-8940, however, he has only reported working in "Education" from "C. 2005" to "C. 2006" without proving the monthly detail as required.  However, the vocational expert states in his June 2017 report that this job is the In-School Suspension Supervisor position and that the Veteran held the position in 2005.  The Board finds, however, that given the monthly income the Veteran reports he received ($2,707) on the VA 21-8940 with the length of the position (three to four months), it is more consistent with the income reported in 2006 of $6,080 on the Veteran's Earnings statement than with that earned in 2005 of $16,242.  Rather, the income earned in 2005 of $16,242 seems more consistent with the report that the Veteran worked as a Substitute Teacher for a high school teacher for a semester.  The Board notes that the Veteran has not reported this job at all to VA so it has no income figures to compare it against the Earnings statement but considering what teachers make on average, this would appear to be accurate.  Moreover, such a conclusion would still keep the jobs in the same order as the Veteran reported them to the vocational expert in May 2014, just push them back a year or two.  Finally, as to the income earned in 2009 and 2010, it has been reported that this income was earned through a Social Security program for the Veteran serving as caregiver to his disabled son.  

The Board finds that the evidence weighs both for and against the Veteran's claim (not all of which is discussed herein).  Clearly the vocational expert's opinions are favorable to the Veteran's claim as well as the Veteran's and his wife's statements and testimony.  In addition, there are some records in the VA treatment records, such as the March 2007 PTSD assessment, the May 2008 Mental Health Outpatient treatment note, the November 2013 summary provided by the Veteran's PTSD Group therapist, and the GAF scores of 45 assigned by the PTSD Group therapist, that are also favorable to the Veteran's claim.  In contrast, the VA examination reports are against the Veteran's claim, as is the statement from the Veteran's last employer, as these records do not show the Veteran's service-connected disabilities cause sufficient functional impact to prevent him from being unable to obtain and sustain a substantially gainful occupation.  In addition, the treatment records from the Veteran's treating psychiatrist would appear to be unfavorable to the Veteran's claim as the statements therein and the higher GAF scores he assigned do not show the severity of the Veteran's PTSD that he is contending.  

The evidence being in a proximate equipoise, however, the Board finds there is reasonable doubt whether the Veteran's service-connected PTSD and headaches cause him to be unable to obtain and sustain a substantially gainful occupation.  Thus, the Board must resolve reasonable doubt in the Veteran's favor.  In making this determination, however, the Board finds that only the evidence relating to the Veteran's service-connected PTSD and headaches is in question as to whether it causes the Veteran to be unemployable.  As to the Veteran's tinnitus, the Board finds that the evidence clearly demonstrates that the Veteran's allegations confuse his service-connected tinnitus with his nonservice-connected hearing loss.  

It is clear from the two VA audiological examinations the Veteran has been given that he has both hearing loss and tinnitus.  However, he has only been service-connected for tinnitus.  In his April 2014 affidavit, the Veteran stated that it is hard for him to hear on a daily basis because of his tinnitus, that he cannot hear people whispering and they have to talk loud to him, and without his hearing aids, everything seems blank to him.  A December 2011 VA audiology examination report shows there is a clear distinction between the functional impact of the Veteran's hearing loss and his tinnitus.  In setting this forth, the VA examiner stated that, as to his hearing loss, the Veteran reported difficulty understanding speech especially in background noise; however, as to tinnitus, he reported it is merely very irritating, especially in quiet environments, and he has to use background noise, such as a television, to mask it so that he can sleep at night.  Thus, the VA examiner clearly related the Veteran's report of having difficulty in understanding speech to his hearing loss rather than the tinnitus.  This contradicts the Veteran's present report to VA that his tinnitus makes it hard for him to hear.  Furthermore, an August 2005 VA ear disease examiner opined that neither the Veteran's hearing loss nor tinnitus should not adversely affect his employment.  Consequently, the Board finds that this evidence is clear that the Veteran's service-connected tinnitus does not significantly impact the Veteran's ability to work as, at most, it causes him irritation when he is in a quiet place but he is able to counteract his tinnitus by putting on background noise like the television or radio.  

Thus, insofar as the vocational expert relies upon "auditory limitations" without separating out the effects of the Veteran's nonservice-connected hearing loss, which he does not appear to have done given his recitation of medical records directly citing to hearing loss, his opinions are flawed and such flaw reduces the probative value of those opinions.  Furthermore, the Board finds the probative value of the vocational expert's opinions is further reduced by the expert's failure to take into consideration of the fact that, despite the Veteran's PTSD symptoms, he has no history of violence or of being a danger to others and that the Veteran's statements in his own report shows how intact his insight and judgment has been and how good his impulse control was even when he was angry (see Veteran's report of knowing he could not use corporal punishment when angry with his students but gave out detentions and extra work instead); or the fact the Veteran's disabilities should be accommodated under the Americans with Disabilities Act and, as a combat veteran with service-connected disabilities in today's marketplace, many employers are more than willing to provide accommodations to disabled veterans to assist them in working; or not taking into consideration the fact that the school district that employed the Veteran in 2008 desired to continue that employment into the Fall despite whatever accommodations it had afforded him.  

Finally, with regard to his recent opinion dated in June 2017, the Board expresses concern over the expert's change in view of the Veteran's work history, which is clearly not consistent with his Social Security Earnings history unlike that reported in his initial report.  The Board understands that the change was made in accordance with the Veteran's changes on his newly filed VA Form 21-8940; however, the Board finds that form is not consistent with the Veteran's earnings report.  Rather, when all the VA Form 21-8940s are combined, along with the vocational expert's May 2014 report's work history and the Social Security Earnings record, a more comprehensive picture of the Veteran's work history after his retirement in 2001 arises.  The vocational expert had all of these records and yet still went along with the Veteran despite the inconsistencies without explanation.  Furthermore, the Board is concerned with the vocational expert's assessment of the nature of the two jobs the Veteran did report he had in 2005 and 2008.  He has clearly taken the position that these jobs were failed work attempts.  However, the Veteran has clearly reported to VA that these jobs were substitute positions and, therefore, were only for a short-term period (usually a semester it seems).  Although the Veteran has called these positions part-time, it appears to be because they were of a temporary nature, not because he did not work 40 hours a week because he reported doing so on the TDIU applications.  Furthermore, the evidence appears to indicate he completed these positions successfully, meaning he worked the assignment for the complete term.  He has never reported that he had to end any of these assignments prematurely because of his service-connected disabilities.  Notably, a letter from the school district where he held his last position in the Spring of 2008 as a substitute principal shows he completed that assignment successfully and was asked to come back in the Fall, but he declined the offer due to health reasons and the stress of the position.  

Thus, the Board views these short-term substitute jobs as successfully completed periods of work.  The Board believes that this is the viewpoint that the VA PTSD examiners have taken in considering the various substitute teaching and principal positions the Veteran has reported having since his retirement in 2001.  However, the Board also acknowledges that, just two weeks before the end of his last job as a substitute teacher in May 2008, the Veteran did see his treating psychiatrist at VA complaining about increased anxiety due to his work and he was given an additional temporary anti-anxiety medicine for a month to get through the rest of the term of his contract.  It was the only time that his treating psychiatrist assigned a GAF score of 45.  When he was next seen in October, he reported feeling much better since he was no longer working.  The Board notes that this record of treatment definitely raises the question of whether the Veteran would have been able to continue working if he had to at that time.  

The Board also notes that not all the VA examinations are of impeccable quality as well.  For example, the Court found the Board's reliance in the prior decision on the December 2011 VA examination to be faulty because the VA examiner stated that the Veteran's symptoms were "not severe enough to interfere with gainful employment" because of his lengthy career in education and the fact that after retirement "he substitute taught for eight more years" without discussion of whether the hours and frequency of this work changed after the examiner retired or whether those changes in work history were in any way the result of his disabilities.  After reviewing this examiner's report, the Board finds that it lacks detail in many aspects necessary to render a decision on the issue on appeal and, therefore, is inadequate for rating purpose for the present case.  It may have been adequate for rating the Veteran's PTSD, but not for determining entitlement to a TDIU.  Furthermore most of the neurological examinations conducted to evaluate the Veteran's service-connected headaches shows the examiners failed to elicit information from the Veteran about, or to comment on, the functional impact of his headaches, as well as on whether there has been interference with the Veteran's work or daily activities.  Such lack of information leaves the rater having to infer from the reported symptomatology whether such is present and, if so, to what degree.  

Thus, in conclusion, having found that the evidence available all seems to have its evidentiary issues but, when read as a whole, neither is favorable or unfavorable to the Veteran, the Board resolves reasonable doubt in favor of the Veteran and finds that, due to his service-connected PTSD and headaches (but not his service-connected tinnitus), he is unable to obtain and sustain a substantially gainful occupation.  Consequently, the Board finds that entitlement to a TDIU due to service-connected disabilities of PTSD and headaches is warranted, and the Veteran's appeal is granted to that extent.  

 
ORDER

Entitlement to a TDIU due to service-connected PTSD and headaches is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


